Citation Nr: 1417373	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from November 1980 to March 1984 and from January 2002 to April 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to the above claimed benefit.

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in April 2010.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board remanded the claim in August 2010 for additional development.  In March 2011, the Board denied entitlement to service connection for Bell's palsy and remanded the issues of service connection for pancreatic pseudocysts and type II diabetes mellitus (diabetes) for additional development.  

The Veteran appealed to the Court the denial of service connection for Bell's palsy, and a joint motion for remand was submitted by the parties to the appeal in June 2012.  In July 2012, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  In January and June 2013 the Board remanded the claim for additional development.  

In a November 2013 rating decision, service connection for pancreatic pseudocysts and diabetes was granted.  As this represents a full grant of the benefits sought on appeal, neither issue will be considered herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bell's palsy did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; it was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria for service connection for Bell's palsy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2007 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision of service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, and lay statements have been obtained.  He was provided with VA examinations in November 2010 and June 2013.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination, review of the claims file, and the Veteran's statements and contains clear conclusions connected by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his attorney asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in August 2010, January 2013, and June 2013, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained and associated with the claims file, the November 2010 and June 2013 VA examinations were obtained, and a supplemental statement of the case was issued, most recently in January 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the veteran served continuously for ninety (90) or more days during a period of war, and if an organic disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has a current diagnosis of Bell's palsy, which he asserts is due to a December 1983 in-service assault resulting in a concussion or due to exposure to environmental toxins generated by "burn pits" during his 2002 Afghanistan service. 
The in-service concussion is confirmed in a January 1984 STR and his exposure to environmental toxins in Afghanistan is presumed.  

However, review of the STRs shows no evidence of Bell's palsy or other complaints referable to cranial nerve dysfunction, including in the January 1984 record.  Subsequent service treatment records and examinations show no evidence of sequelae resulting from the assault. 

In March 2002, the Veteran was medically evacuated from Afghanistan for atypical chest pain, left shoulder pain, and psychiatric symptomatology.  The Veteran did not report symptoms that have been related to Bell's palsy.  A cranial nerves examination was conducted on March 26, 2002, during a neurological consult. Facial sensation was reportedly normal, and movements of the face were "intact and symmetric."  He was discharged from his second period of active duty in April 2002. 

The Veteran was not diagnosed with Bell's palsy until March 2007, just under 5 years post-discharge, when he reported to the emergency room with left side facial paralysis, including drooping of the left eyelid and mouth deviated to the left side.  A CT scan was reportedly normal, and his symptoms were said to be "very consistent with Bell's palsy."  After receiving medication and physical therapy, the Veteran's symptoms improved.  There are no further references to Bell's palsy in the clinical notes, nor was an opinion offered as to its etiology.  

The Veteran received a VA cranial nerves examination in November 2010, where the claims folder was reviewed and the Veteran was examined.  The examiner found based on all of the evidence of record and the Veteran's statements that his Bell's palsy was not the result of exposure to environmental toxins or traumatic brain injury, because "the treatment and course are consistent with idiopathic Bell's palsy." 

In June 2013, a new VA examination was provided where the Veteran was examined and the virtual file was reviewed.  The examiner concluded that it was not likely that the Veteran's Bell's palsy, first diagnosed in 2007, was related to the remote in-service concussion several years before the onset of facial palsy.  The examiner explained that the length of time between the concussion and the onset of Bell's palsy did not support a causal relationship between the two events.  
The examiner also stated that medical literature did not support a nexus between PTSD and the causation and exacerbation of Bell's palsy.  Therefore, the examiner concluded that it was less likely as not that the Veteran's PTSD caused or aggravated his Bell's palsy.  

Finally, the examiner concluded that there were no other conditions or events in service identified in the record which would have caused or contributed to his development of Bell's palsy in 2007.  

Upon review, the Board finds that the competent and credible evidence of record is against a finding that the Veteran's Bell's palsy is etiologically related to his service, to include the in-service concussion and the presumed exposure to environmental toxins, and is against a finding of a proximate connection between Bell's palsy and PTSD. There is no evidence of Bell's palsy in service.  A March 2002 in-service examination of the Veteran's cranial nerves was normal.  There is no medical evidence of Bell's palsy until March 2007, several years after the Veteran was discharged from active service.  His treatment providers have offered no opinion as to its etiology.  

On VA examination in November 2010, the examiner found that the Veteran's disorder was more consistent with "idiopathic" Bell's palsy and was not likely due to traumatic brain injury or exposure to environmental toxins.  "Idiopathic" is defined as "of unknown causation."  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995).  The same examiner further stated in June 2013 that the long period of time between the in-service concussion and the onset of Bell's palsy symptoms in 2007 did not support a causal relationship between the two events.  In addition, the literature did not support a proximate connection between PTSD and Bell's palsy and there were no other conditions or events in service which would have caused or contributed to his development of the disability in 2007.  

The Board finds that the November 2010 and June 2013 medical opinions, provided by a specialist in neurology, are probative and supported by a sufficient rationale, reasonably based on review of the claims folders and a personal examination of the Veteran. 

The Veteran has stated that his physician told him that the disorder was due to his in-service concussion in 1984,and he is competent to do so.  However, there is no reference to such an opinion in the clinical notes.  Moreover, hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  The Board finds the opinion of the VA neurologist, who had the opportunity to examine the Veteran and review the evidence of record twice, is more probative than the Veteran's statements regarding what he was told by a doctor.  

Moreover, the Veteran's lay statements and hearing testimony reflect only his belief that his Bell's palsy is related to his in-service concussion, exposure to environmental toxins in service, and/or his service-connected PTSD.  While the evidence does show that he sustained a concussion in service and likely was exposed to environmental hazards during his Afghanistan service, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation of his Bell's palsy.  Although he is competent to describe his symptoms and their onset, his statements regarding the condition's etiology are of limited probative value because this determination involves a complex medical question.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet. App. 428 , 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In short, the Board finds the positive evidence is outweighed by the more objective negative evidence, to include the silent service treatment records and the lack of any competent evidence linking Bell's palsy to service.  Thus, the Board finds that the weight of the evidence of record is against a finding of service connection for Bell's palsy, and that the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for Bell's palsy is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


